Case 3:20-cv-01060-MMH-JRK Document 27 Filed 01/28/21 Page 1 of 2 PageID 118




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

SARAH JACKSON,

        Plaintiff,

v.                                                            Case No.: 3:20-cv-01060-MMJ-JRK

CAMERON GIOVANELLI,
SARAH GIOVANELLI, and
IMMANUEL BAPTIST CHURCH,

        Defendants.
                                                 /

 DEFENDANTS, CAMERON AND SARAH GIOVANELLI RESPONSE TO ORDER TO
   SHOW CAUSE REGARDING CERTIFICATE OF INTERESTED PERSONS ON
      BEHALF OF DEFENDANTS, CAMERON AND SARAH GIOVANELLI

COMES NOW, the Defendants’, CAMERON and SARAH GIOVANELLI by and through its

undersigned counsel, hereby files this Response to The Court’s Sua Sponte Order to Show Cause

why sanctions should not be imposed due to their failure to comply with this Court’s Order dated

September 23, 2020 entering a Notice of Designation Under Local Rule 3.05, which attached a

Case Management Report form in which the parties were directed to file Certificates of Interested

Persons and Corporate Disclosure Statements within fourteen days from the date of first appearing

and states as follows:

     1. On September 23, 2020 this court entered an order under local rule 3.05 regarding the filing

        of Certificates of Interested Persons.

     2. By way of history, the undersigned attorney was retained on October 29, 2020 to represent

        the Defendants, Cameron and Sarah Giovanelli, and promptly file a timely Motion to

        Dismiss on November 6, 2020.
Case 3:20-cv-01060-MMH-JRK Document 27 Filed 01/28/21 Page 2 of 2 PageID 119




   3. Thereafter, the undersigned attorney worked with Counsel to put together a proposed

       agreed Case Management Order

   4. Through inadvertence, the undersigned attorney regretfully failed to calendar the due date

       on the Certificate of Interested persons based on the prior September 23, 2020 order, as

       well as the January 4, 2021 Case Management Order, which required the filing by January

       22, 2021.

   5. However a Certificate of Interested Persons was filed on behalf of Cameron and Sarah

       Giovanelli on January 27, 2020.

   6. The undersigned attorney apologizes for the error, will be in full compliance on these court

       orders in the future, and would respectfully request that sanctions not be imposed.


     Wherefore, the Defendants, Cameron and Sarah Giovanelli would respectfully request that

sanctions not be imposed for the aforementioned filing error


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2020 , a true and correct copy of the foregoing
has been served by E-Mail Service only to the following: Jeremy B. Bailie, Esq. and Kyle Bass,
Esq., Weber, Crabb & Wein, P.A., 5453 Central Avenue, St. Petersburg, FL 33710 (Email:
jeremy.bailie@webercrabb.com; kyle.bass@webercrabb.com; lisa.willis@webercrabb.com)
Counsel for Plaintiff;; and Kari K. Jacobson, Esq., LA CAVA, JACOBSON & GOODIS, P.A.,
501 E. Kennedy Boulevard, Suite 1250, Tampa, Florida 33602 (Email: kjacobson@LJGlegal.com
; cnugent@LJGLegal.com) Counsel for Defendant, Immanuel Baptist Church

                                             KUBICKI DRAPER, P.A.
                                             201 South Orange Avenue, Suite 475
                                             Orlando, FL 32801
                                             Telephone:    (407) 245-3630
                                             Facsimile:    (407) 245-7685
                                             Email: gp-kd@kubickidraper.com

                                             BY:    /s/GREGORY J. PRUSAK
                                                    FBN: 0749028
